Title: To John Adams from Josiah, III Quincy, 22 June 1825
From: Quincy, Josiah, III
To: Adams, John


				
					my dear Sir
					Boston. 22. June. 1825.
				
				The Baron de Syon will have the honor of presenting you this letter. He has been travelling from the Western States as one of the family of Genl. La Fayette, who is desirous that he should have an opportunity of paying his respects to you, personally; he being a gentleman for whom Genl. La Fayette expressed a great affection.To gratify both Baron de Syon and La Fayette I have taken the liberty to give him this introduction.Very respectfully / Yr hl. St
				
					Josiah Quincy
				
				
			